                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION
                                   No . 4 : 12 - CR- 58-3H
                                   No . 4 : 16 - CV-90-H

      MARQUAIL EARL MOORING ,
           Petitioner ,
                                                                                ORDER
              v.

      UNITED STATES OF AMERICA ,
           Respondent .

             This matter        is   before the          court        on petitioner ' s     motion to

      vacate under 28 U. S . C . § 2255 ,           [DE #105), and motion for extension

      of time to file supplemental briefing ,                         [DE #137] .


                                               BACKGROUND

             On October 15 , 20 1 2 , pursuant to a signed Memorandum of Plea

      Agreement , petitioner pled guilty to robbery of a business engaged

      in interstate commerce ,           and aiding and abetting ,                   in violation of

      18   U.S . C.   §§ 1951    and 2    (Coun t         Thirteen)         and use    of   a   firearm

      during    and    in   relation     to    a    crime      of violence ,         and aiding and

      abetting ,      in    violation     of       18    U. S . C .    §§   924(c)    and   2    (Count

      Fourteen) .      Petitioner was sentenced by this court to a total term

      of imprisonment of 108 months on January 10 , 2013 .                            Petitioner did
"-'
      not appeal .

             On June 6 , 2016 , petitioner filed the instant motion to vacate

      pursuant to 28 U. S . C .       § 2255 ,          [DE #105] ,      arguing that Hobbs Act

      Robbery , in violation of 18 U. S . C . § 1951 , no longer qualifies as
a crime o f violence t o supp o rt his c o nvicti o n under 18 U. S . C . §

924 (c )   in   light   of    the    Supreme Co urt ' s              decision           in Johns o n v .

United States , 135 S . Ct . 2551              (2015) . 1

                                    COURT'S DISCUSSION

         The Supreme Co urt recently invalidated the residual clause of

the crime o f v iolence definiti o n under 18 U. S . C .                            §   924 (c) ( 3 )( B) .

United States v .        Da v is ,    13 9 S .       Ct .    2319 ,    2323 - 24         (2019) .      The

pr e cise questi o n remaining befo re the court is whether Hobbs Act

Robbery is a crime o f v iolen c e under the force clause o f 18 U. S . C .

§   924 (c) (3) (A)      The    Fourth Circuit                 has    recently decided                this

issue .     United States v . Mathis , 932 F . 3d 242 , 2 66 ( 4th Cir . 2 019 )

("Ac cordingly ,      we conclude that Hobbs Act r obbery constitutes a

c rime     of violence       under    the     force         clause        of    Section       92 4 (c ) . ")

(citing United States v . Garcia - Ortiz , 904 F.3d 102, 109 (1st Cir .

201 8) ;   United States v .         Hill ,      890        F . 3d 51 ,        60   (2d Cir .       2018) ;

United States v . Rivera , 847 F . 3d 847 , 849 (7th Cir . 2 017) ; In re

Fleur , 82 4 F.3d 1 3 37 , 1340-41 (11th Cir . 2016)) .

         Theref o re , in light o f Mathis , defendant ' s claim is with o ut

me rit .


1 In the Johnson decision , the Supreme Court of the United States invalidate d
the residual cla u se f ound in 18 U. S . C . § 924(e) (2) (B) (ii)    ( " Armed Caree r
Criminal Act " or " ACCA " ) .   Johnson , 135 S . Ct . at 2557 .  In Welch v . United
States , 136 S . Ct . 1257 , 1265 (2016) , the Supreme Court held the rule pronounce d
in John son is retroactively applicable on collateral rev i ew .      The court note s
petitione r timely filed h i s motion to vacate wi thin one year of Johnson .        28
U. S . C . § 2255(f) (3) . However , Johnso n does not afford relief to petitioner a s
he was not sentenced under the ACCA .



                                                 2
                                        CONCLUSION

         For the foregoing reasons , petitioner ' s motion ,                   [DE #105] , is

DENIED .         Petitioner ' s motion to extend time to f i le supplemental

briefing ,        [ DE # 1 37] , is DENIED AS MOOT .        The clerk is directed to

close this case .

        A certificate          of   appealabili ty     shall      not    issue    absent     "a

substantial showing of the denial of a constitutional right ." 28

U. S . C .   §   2253(c) (2) .      A petitioner      satisfies         this    standard by

demonstrating          t hat     reasonable       jurists      would       find       that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable .         Miller - El v . Cockrell ,       537 U. S .    322 ,   336 - 38    (2003) ;

Slack v . McDaniel , 529 U. S . 473 , 484 ( 2000) ; Rose v . Lee , 252 F . 3d

676 , 683 (4th Cir . 2001) .           A reasonable jurist would not find this

court ' s        dismissal     of   Petitioner ' s     §    2255    Motion        debatable .

Therefore , a Certificate of Appealability is DENIED .

        This      / ~ day of September 2019 .




                                                            ates District Judge
At Greenville , NC
#35




                                              3
